Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as set forth are drawn to a method of providing a two-stage method for creating a garnet phosphor composition.  The method as set forth necessitates the creation of a first phosphor particle through a calcination process.  The calcined material is provided with more precursor material that is of the same target composition as the initial precursor material.  As this is the case, the powder is increased in diameter and is of a homogenous composition in the center and periphery of the powder.  The prior art of record only performs such a method where the core and surface material are of different target compositions.  Uniform phosphor powders are made through a single calcination process (See Previously cited reference to Tsumori).  Although layered garnets are known and taught by Fujioka, the process is only drawn to creating materials having differing compositions in the core and shell (See Previous rejection over Fujioka).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734